PROB 12C
11/03
                                  UNITED STATES DISTRICT COURT
                                                for the
                                   Middle District of North Carolina

    Amendment to Petition for Warrant or Summons Originally Filed on June 10, 2016

Name of Offender:      JERRELL BOBBY MOORE                      Case Number:      1:07CR70-1
                                                                                  1:07CR340-1
Name of Sentencing Judicial Officer:     The Honorable William L. Osteen, Jr.
Date of Original Sentence:               April 21, 2009
Original Offense:      1:07CR70-1
                       Count One: Conspiracy to Commit Carjacking in violation of 18 U.S.C. § 371.
                       Count Three: Armed Bank Robbery in violation of 18 U.S.C. §§ 2113(a) and 2113(d)
                       and 2.
                       Count Four: Carrying and Using by Discharging a Firearm During and in Relation to a
                       Crime of Violence in violation of 18 U.S.C. §§ 924(c) (1) (A) (iii) and 2.

                       1:07CR340-1
                       Count One: Interference with Commerce by Threat or Violence in violation of
                       18 U.S.C. §§ 1951(a) and 3551.

Original Sentence:     147 months imprisonment, five years supervised release.

                       1:07CR70-1 - 75 months imprisonment as to Count Three, 60 months as to Count
                       One to run concurrently with the sentence imposed in Count Three; 72 months as to
                       Count Four to run consecutively to the sentence imposed in Counts One and Three
                       and the sentence imposed in 1:07CR340-1. Five years supervised release as to
                       Count Three, three years as to Count One, and three years as to Count Four. All
                       counts to run concurrently.

                       1:07CR340-1- 75 months imprisonment as to Count One to run concurrently with the
                       sentence imposed as to Counts One and Three in 1:07CR70-1. Three years
                       supervised release to run concurrently with all other terms of supervised release in
                       1:07CR70-1.

                       May 7, 2013: Sentence reduction from 147 months imprisonment to 86 months
                       pursuant to Rule 35(b) was filed.

                       January 10, 2014: Modification for Restitution Payment was filed.

                       March 26, 2014: Modification for Home Confinement was filed.

                       October 8, 2014: Modification for Residential Re-Entry Center was filed.

                       March 11, 2016: Supervised Release was revoked, six months imprisonment,
                       followed by 28 months of supervised release as to all counts.

Type of Supervision:      Supervised Release         Date Second Term of Supervision Commenced:
                                                     March 11, 2016
                                                     Date Supervision Expires: July 10, 2018




           Case 1:07-cr-00070-WO Document 72 Filed 09/16/19 Page 1 of 3
RE: Jerrell Bobby Moore                                                                                   2

Assistant U.S. Attorney: Michael DeFranco                         Defense Attorney: Robert L. McClellan




                                      PETITIONING THE COURT
[]      To issue a warrant. For compelling reasons, this Petition and Warrant shall remain sealed until the
        Warrant is executed except as necessary for law enforcement to effect the arrest of the defendant.
        The Clerk shall provide a copy of the petition and Warrant to the U.S. Attorney’s Office and the
        United States Marshals Service.
[]      To issue a summons
[X]     To amend the petition filed on June 10, 2016 by updating the Violation, Supervision Focus and
        Response to Supervision and Recommendation sections. This Amended Petition shall be
        unsealed upon the issuance of an Order in response to this Amended Petition.


The probation officer believes that Mr. Moore has violated the following condition(s) of supervision:

Violation 1 - The defendant shall not commit another federal, state or local crime.

On September 6, 2018, Mr. Moore was sentenced in Guilford County Superior Court in Greensboro, NC
on charges of Felony Attempted Robbery with Dangerous Weapon (16CRS76775), Felony Robbery with
Dangerous Weapon (16CRS76777), Felony Conspiracy to Commit Robbery with Dangerous Weapon
(16CRS76778), Felony Attempted Larceny of a Motor Vehicle (16CRS78156) and Felony Larceny of Motor
Vehicle (16CRS78157). He was sentenced to 58 to 82 months imprisonment in the North Carolina
Department of Correction. All cases were consolidated for judgment. The dates of these offenses occurred
between April 26, 2016 and May 26, 2016.

On May 26, 2016, Mr. Moore was arrested for Robbery With Dangerous Weapon (16CR76777); Attempted
Robbery Dangerous Weapon (16CR76775); Possess Stolen Vehicle (16CR76776); and Conspiracy
Robbery Dangerous Weapon (16CR76778) in Greensboro, NC. According to the warrant Mr. Moore,
Leeshawn Joyner, who is a convicted felon, Javon Thomas, and Jaa’Chai Williamson are alleged to have
unlawfully, willfully and feloniously conspired to commit the felony robbery with a dangerous weapon
against a Wells Fargo Bank Branch in Greensboro, NC, on May 26, 2016 (16CR76778). On that same
date, Mr. Moore was in possession of a stolen 2012 Honda Civic (16CR076776). On May 18, 2016, Mr.
Moore is alleged to have attempted to steal money from Bank of America, by using a semi-automatic
handgun (16CR076775). On April 29, 2016, Mr. Moore stole $7,300 from Wells Fargo Bank by using a
semi-automatic handgun (16CRS76777) all occurring in Greensboro, NC. Charges of Felony Possession
of Stolen Motor Vehicle (16CRS76776) and Felony Violent Habitual Felon (16CRS24543) were voluntarily
dismissed on September 6, 2018, pursuant to a plea agreement.


Violation 2 - The defendant shall not unlawfully possess a controlled substance. The defendant
shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

Mr. Moore tested positive for marijuana on May 19, 2016.




           Case 1:07-cr-00070-WO Document 72 Filed 09/16/19 Page 2 of 3
RE: Jerrell Bobby Moore                                                                                   3

Violation 3 - The defendant shall not associate with any persons engaged in criminal activity, and
shall not associate with any person convicted of a felony unless granted permission to do so by
the probation officer.

Mr. Moore was arrested on May 26, 2016 for the charges noted in Violation 1. He was arrested with Mr.
Leeshawn Joyner, who has multiple felony convictions.




U.S. Probation Officer Recommendation:

[X]    The term of supervision should be
       [X]     revoked.
       []      extended for years, for a total term of years.

[]     The conditions of supervision should be modified as follows:




                                  I declare under penalty of perjury that the forgoing is true and correct.

                                               Executed on        September 16, 2019



                                                                  Edward R. Cameron
                                                                  Supervisory U.S. Probation Officer



Approved by:
                                                                       September 16, 2019

 Christopher M. Bersch                                                 Date
 Supervisory U.S. Probation Officer




          Case 1:07-cr-00070-WO Document 72 Filed 09/16/19 Page 3 of 3
